Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included *505in such price, the costs, charges, and expenses specified in section 402 (d) of the act of 1930, was, for 25 drums and 24 barrels of aluminum scrap, 5.36 cents per pound, packed, and that there was no higher foreign value therefor.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of 25 drums and 24 barrels of aluminum scrap to be 5.36 cents per pound, packed. Judgment will be rendered accordingly.